     Case 3:20-cv-00284-MMD-CLB Document 5 Filed 07/07/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     EDWARD LONDON,                                       Case No. 3:20-cv-00284-MMD-CLB
4                                            Plaintiff                     ORDER
5            v.
6     CHARLES DANIELS, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On May 18, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action on or before July

12   14, 2020. (ECF No. 3 at 2). On July 6, 2020, Plaintiff filed a motion for extension of time

13   to file a fully complete application to proceed in forma pauperis due to a misunderstanding

14   that occurred when he filled out the request for his financial certificate from the NDOC.

15   (ECF No. 4 at 2). As the Plaintiff has provided an acceptable circumstance for requiring

16   an extension, the Court now grants Plaintiff’s motion for an extension of time. Plaintiff

17   shall file a fully complete application to proceed in forma pauperis or pay the full $400

18   filing fee on or before August 24, 2020.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

21   (ECF No. 4) is granted.

22          IT IS FURTHER ORDERED that on or before August 24, 2020, Plaintiff will either

23   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

24   administrative fee) or file with the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this

26          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two

27          signatures on page 3),

28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
     Case 3:20-cv-00284-MMD-CLB Document 5 Filed 07/07/20 Page 2 of 2



1           official (i.e. page 4 of this Court’s approved form), and
2           (3) a copy of the inmate’s prison or jail trust fund account statement for the
3    previous six-month period.
4           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
5    application to proceed in forma pauperis with all three documents or pay the full $400
6    filing fee for a civil action on or before August 24, 2020, the Court will dismiss this action
7    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
8    when Plaintiff has all three documents needed to file a complete application to proceed
9    in forma pauperis.
10          DATED: July 7, 2020.
11
                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
